                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEROME MARKIEL DAVIS,                              Case No. 19-cv-01605-SI
                                   8                     Plaintiff,
                                                                                            ORDER OF DISMISSAL
                                   9              v.

                                  10     CARLOS BOLANOS, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On September 17, 2019, the court dismissed the complaint for failure to state a claim and

                                  14   granted plaintiff leave to file an amended complaint by October 28, 2019. Docket No. 13. The

                                  15   deadline to file the amended complaint was later extended to December 6, 2019, then to January 10,

                                  16   2020, and then to February 24, 2020. Docket Nos. 17, 19, 21. In the order that extended the deadline

                                  17   to February 24, 2020, the court cautioned plaintiff: “This deadline will not be further extended.

                                  18   Failure to file the amended complaint by the deadline will result in the dismissal of this action.”

                                  19   Docket No. 21 at 2. Plaintiff did not file an amended complaint, and the deadline by which to do

                                  20   so has passed. For the foregoing reasons, and the reasons stated in the order of dismissal with leave

                                  21   to amend, this action is DISMISSED for failure to state a claim upon which relief may be granted.

                                  22   The clerk shall close the file.

                                  23           IT IS SO ORDERED.

                                  24   Dated: March 3, 2020

                                  25                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  26                                                   United States District Judge
                                  27

                                  28
